Citation Nr: 1510773	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a left median nerve injury, status post laceration, as of May 9, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case has since been returned to the RO in Roanoke, Virginia.

The March 2007 rating decision denied an increased evaluation in excess of 10 percent for a left median nerve injury.  The Veteran appealed for a higher evaluation.

During the pendency of the appeal, the RO issued a November 2008 rating decision granting, in pertinent part, an increased evaluation of 40 percent for a left median nerve injury effective August 15, 2008.  The Veteran continued to appeal for a higher evaluation for a left median nerve injury.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In September 2011, the Board, in pertinent part, granted an increased evaluation for a left median nerve injury of 30 percent effective from August 25, 2006 to May 8, 2008; granted an increased evaluation for a left median nerve injury of 50 percent effective May 9, 2008; and remanded the issue on appeal for additional development.  In January 2014, the Board again remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a new examination is warranted for the Veteran's increased evaluation for a left median nerve injury.  The Veteran's last VA examination for his left median nerve injury was in July 2012.  Since his last VA examination, the Veteran has indicated that his left median nerve injury has worsened and he has requested another examination.  See January 2015 statement.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  As the evidence suggests that the Veteran's left median nerve injury may have worsened since his last VA examination, a remand is required to determine the current severity of his left median nerve injury.  

Furthermore, the Veteran had previously identified private treatment records from Dr. Peter Laplac which were relevant to his appeal.   See August 2012 statement.  On remand, VA should provide the Veteran another opportunity to submit an updated authorization release and assist with obtaining the records if the updated release is submitted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records that are not currently of record, including private treatment records of Dr. Peter Laplac in Norfolk, Virginia and Hampton VA Medical Center treatment records from September 2012 to the present.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA neurological examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected left median nerve injury, status post laceration.  

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




